DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “quantity of one or more α,β -unsaturated carboxylic acids and esters and amides thereof.” The limitation is indefinite, because it is not clear what is required, since the limitation requires all three of carboxylic acids, esters, and amides, but also requires only one. Examiner considers the limitation to include the interpretation “quantity of one or more α,β -unsaturated carboxylic acids OR esters OR amides thereof.”
Claim 8 recites the limitation “the quantity of α,β -unsaturated carboxylic acid esters is added gradually.” The limitation is indefinite, because it is not clear what components are required, since the earlier limitation “a quantity of one or more α,β -unsaturated carboxylic acids and esters and amides” does not necessarily require a carboxylic acid at all (e.g. one ester or amide). Examiner considers the limitation to require a carboxylic acid ester.
α,β -unsaturated carboxylic acids and esters and amides thereof.” The limitation is indefinite, because it is not clear what is required, since Claim 8 from which Claim 9 depends requires all three of carboxylic acids, esters, and amides, but also requires only one. Examiner considers the limitation to include the interpretation “α,β -unsaturated carboxylic acids OR esters OR amides thereof.”
Claims 11 and 13 recite the limitation “calculated as Zr.” The limitation is indefinite, because it is not clear what is meant by elements “Ti and/ or Si calculated as Zr” and it is not clear what is meant by 0.005 g/kg, but no more than 1g/kg of . . . Zr . . . calculated as Zr.” Examiner considers this limitation to mean a concentration of compounds in the composition.
Claim 14 recites the limitation “the metal materials contacted with the aqueous composition in step i).” The limitation is indefinite, because step i) does not require metal materials contacted with the aqueous composition. Instead it requires that “at least some surfaces of a component that are made of metal materials with an aqueous composition”; that is, that a component -- not necessarily metal surfaces of the component -- is contacted with the aqueous composition. Examiner considers the limitation “surfaces of a component that are made of metal materials . . .” to include a misplaces modifier “that are made . . . .” and to consider the limitation to include the interpretation “contacting metal surfaces of a component with an aqueous composition . . . . painting at least some of the metal surfaces contacted with the aqueous composition.”
Claim 17 is rejected as a “use claim” with no recited steps. Examiner considers it to be a substantial duplicate of Claim 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is a “use claim,” which is not recognized as patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melzer et al. (US 2004/020565) in view of Verdier et al. “Monochromatized x-ray photoelectron spectroscopy of the AM60 magnesium alloy surface after treatments in fluoride-based Ti and Zr solutions”. Surf. Interface Anal. 2005; 37: 509–516. (Killat et al. (US 4,402,748) is cited as evidence that polyamidoamine (PAMAM) is a composition capable of being produced by Michael addition (α,β) between diamine and carboxylic acid, ester, or amide; Polymer Properties Database. “Hyperbranched Molecules: Part II: Synthesis of Dendrimers”. <<http://polymerdatabase.com/polymer%20chemistry/Dendrimers2.html>> (last viewed 16 September 2021) is cited as evidence both of Michael addition and of PAMAM structure).
Regarding Claim 1, Melzer et al. (US’565) teach an acidic aqueous composition for the anti-corrosion pretreatment of metal surfaces, containing (A) at least one water-soluble compound of the elements Zr and Ti (e.g. fluozirconic acid, fluotitanic acid, which are also sources of fluoride ions) [0006, 0039] and (C) at least one adhesion promoter (polyamidoamine, or PAMAM) (Abstract; [0005-0006], inherently comprising an organic compound having at least one tertiary amine group that is linked via a bridge-forming divalent functional group to the carbonyl carbon atom of an amide group, wherein the bridge-forming divalent functional group has two carbon atoms as bridge atoms (See Killat et al. US’748 at col. 5, lines 4-12 and Polymer Properties Database).
US’565 teaches fluozirconic acid and fluotitanic acid as at least one source of fluoride ions. However, it fails to teach a source of fluoride ions other than that which is also a compound of zirconium or titanium.  Verdier et al. teach a source of fluoride ions in addition to titanium or zirconium compounds (p. 509, right column, last paragraph; p. 514, left column, second paragraph) in order to 
Regarding Claim 2, the adhesion promoter additionally comprises at least one secondary amine group linked via at least one bridge-forming divalent functional group to a carbonyl carbon atom of an amide group, the bridge-forming divalent functional group having two carbon atoms as bridge atoms. For example, for example in the Polymer Database, a structural drawing shows that PAMAM has a secondary amine as part of the amide group and then an ethylene group, followed by a nitrogen and another ethylene group attached to a carbonyl of another amide.
Regarding Claim 3, the adhesion promoter additionally comprises primary amine groups at the ends. See figures in Polymer Database.
Regarding Claim 4, the total number of primary and secondary amine groups to the number of tertiary amine groups is within the recited range. See figures in Polymer Database.
Regarding Claim 5, the two carbon atoms of the bridge-forming functional group are in turn substituted, independently of one another, with functional groups selected from hydrogen, branched or unbranched aliphatic compounds having no more than 6 carbon atoms, alkylcarboxylic acids having no more than 5 carbon atoms, or with divalent aliphatic functional groups having at least 3, but no more than 5, carbon atoms that interlink the two bridge atoms. See figures in Polymer Database.
Regarding Claim 6, the molecular weight of the adhesion promoter according to component (C) is greater than 200 g/mol (Ex. Nitrogen alone: 14 N/branch x 3 branches x 14 g/mol = 588 g/mol). See figures in Polymer Database.

Regarding Claims 8-10, the adhesion promoter is capable of being produced by a reaction product of a quantity of one or more di- and/or polyamines with a quantity of one or more aj-unsaturated carboxylic acids and esters and amides thereof, reacted in a one-pot reaction wherein the quantity of di- and/or polyamines is provided first and the quantity of α,β -unsaturated carboxylic acid esters is added gradually. See US’748 and Polymer Database for evidence. Furthermore, because a composition is claimed, the process for making is given little patentable weight. US’748 shows that PAMAM is capable of being produced from ethylene diamine precursor, too (col. 4, lines 43-45).
Regarding Claims 11-13, US’565 in view of Verdier et al. teach or suggest the components of an acidic aqueous composition, their functions, and applications. The combination of references fails to teach the precise concentrations. Given the teachings to use the recited components to treat metal surfaces for corrosion resistance, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition with the recited concentrations to achieve a desirable product for its purpose. In addition, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 14, Melzer et al. (US’565) teach a method for anti-corrosion coating components made at least in part of metal materials, comprising steps of contacting at least some surfaces of a component that are made of metal materials with an acidic aqueous composition for the anti-corrosion pretreatment of metal surfaces, containing (A) at least one water-soluble compound of the elements Zr and Ti (e.g. fluozirconic acid, fluotitanic acid, which are also sources of fluoride ions) [0006, 0039] and (C) at least one adhesion promoter (polyamidoamine, or PAMAM) (Abstract; [0005-See Killat et al. US’748 at col. 5, lines 4-12 and Polymer Properties Database). In addition, US’565 teaches painting at least some of the surfaces of the component that are made of the metal materials contacted with the acidic aqueous composition.
US’565 teaches fluozirconic acid and fluotitanic acid as at least one source of fluoride ions. However, it fails to teach a source of fluoride ions other than that which is also a compound of zirconium or titanium.  Verdier et al. teach a source of fluoride ions in addition to titanium or zirconium compounds (p. 509, right column, last paragraph; p. 514, left column, second paragraph) in order to provide optimal parameters, including pH, to treat a substrate for corrosion resistance (Abstract; p. 509, left paragraph; p. 514, left column last paragraph). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of US’565 by providing a source of fluoride in addition to the other components, because Verdier et al. suggest this addition to an analogous composition to provide optimal properties, including corrosion resistance.
Regarding Claim 15, given that the combination of US’565 in view of Verdier et al. suggests the method of Claim 14 for providing an anti-corrosion coating of components made at least in part of metal materials and painting it, the recited product would have been an obvious product resulting from an obvious method for producing it.
Regarding Claims 16-17, given that the combination of US’565 in view of Verdier et al. suggests the method of Claim 14 for providing an anti-corrosion coating of components made at least in part of metal materials and painting it, the recited product would have been an obvious product resulting from an obvious method for producing it. Additionally, the molecular weight of the adhesion promoter according to component (C) is greater than 200 g/mol (Ex. Nitrogen alone: 14 N/branch x 3 branches x See figures in Polymer Database. Since a single adhesion promoter can have a molar mass greater than 500 g/mol, the total quantity of all of the adhesion promoters according to component would have a weight-average molar mass greater than 500 g/mol.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner




/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712